Filed 10/6/15 Sotelo v. Fernandez CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


EDUARDO SOTELO,                                                      B255469

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. SC121247)
         v.

TOMAS A. FERNANDEZ et al.,

         Defendants and Respondents.



         APPEAL from an order of the Superior Court of Los Angeles County, Richard A.
Stone, Judge. Affirmed.


         Lerman Pointer & Spitz, Jeffrey Spitz; Greines, Martin, Stein & Richland, Robin
Meadows and Cynthia E. Tobisman for Plaintiff and Appellant.


         Taylor & Ring, John C. Taylor and Robert R. Clayton for Defendant and
Respondent, Tomas A. Fernandez.


         Winget Spadafora & Schwartzberg, Brandon S. Reif, Rebecca E. MacLaren and
Marc S. Ehrlich for Respondents, Robert Clayton, John C. Taylor and Taylor & Ring.
                                ___________________________________
       Plaintiff Eduardo Sotelo appeals from an order granting the defendants’ special
motion to strike the complaint under Code of Civil Procedure section 425.16, the anti-
SLAPP statute.1 The trial court granted the motion under the second step of the two-part
analysis on the ground the litigation privilege codified under Civil Code section 47,
subdivision (b) barred plaintiff’s suit. We affirm.


                   FACTS AND PROCEDURAL BACKGROUND
       Plaintiff is a radio celebrity, known to his listeners as “Piolin.” For many years,
plaintiff hosted a nationally syndicated morning program called Piolin por la Mañana,
produced by Univision Radio in Los Angeles. In March 2013, Alberto “Beto” Cortez
contacted one of the defendants, Robert R. Clayton, an attorney with the firm, Taylor &
Ring. Cortez worked on Piolin por la Mañana as its producer for 10 years. He claimed
plaintiff committed acts of physical, sexual and emotional abuse during the time they
worked together. Cortez retained Clayton to represent his claims. On April 16, 2013,
Clayton sent a letter to Univision Radio summarizing Cortez’s claims and began
discussions with Univision’s general counsel concerning those claims.
       On July 22, 2013, Univision Radio cancelled Piolin por la Mañana. Somehow,
the Los Angeles Times obtained Clayton’s letter and wrote an article about Cortez’s
allegations. The article ran on July 23, 2013. Within the article, plaintiff’s counsel,
Jeffrey Spitz, was quoted as claiming Cortez was a “disgruntled, troubled employee.”
       In early August 2013, apparently prompted by the Los Angeles Times’ article, six
former staff employees2 from Piolin por la Mañana came to Clayton’s law firm seeking
advice on their own claims of abuse against plaintiff. Each complained about plaintiff’s
alleged inappropriate behavior, including unwanted touching, name calling, and


1      SLAPP is the acronym for strategic lawsuit against public participation. All
further undesignated statutory references are to the Code of Civil Procedure.

2     The six former staff employees are Tomas Alejandro Fernandez, Samuel Heredia,
Gerardo Palencia, Domingo Rodrigo Ochoa, Sergio Vera and Bertha “Betty” Velasco.

                                             2
unseemly physical conduct in front of others. After consultation, Clayton drafted a letter3
addressed to Spitz setting forth the claims of abuse made by the six former staff
employees. According to Clayton, time was of the essence because of an impending
statute of limitation deadline for some of the claims made by several of the staff
employees.
       On August 16, 2013, Clayton faxed the letter to Spitz. Three days later, Clayton
spoke with Spitz and his law partner, Glenn Lerman, by phone. Spitz acknowledged
receipt of the letter and confirmed he represented plaintiff. They spoke regarding the
six staff employees’ claims.
       On August 21, 2013, Clayton sent a written demand, at Spitz’s request, to settle
the six staff employees’ claims. The demand letter was brief. It stated, “In response to
your request for a settlement demand, we have been authorized to resolve all of our



3      We quote the letter sent from Clayton to Spitz, excluding salutations and portions
related to the six staff employees’ allegations:
       “We have been informed that you represent Eddie “Piolin” Sotelo. As a result, I
am directing this correspondence to you rather than Mr. Sotelo. If you do not represent
Mr. Sotelo, please let me know that immediately so that I can send this letter directly to
him.
       “We represent six (6) individuals that worked for Univision and were assigned to
the Piolin por la Mañana Show: Gerardo Palencia, Tomas Fernandez, Samuel Heredia,
Sergio Vera, Bertha Velasco, and Rodrigo Ochoa. Your client was the host of the show.
       “Each of our clients was subjected to abusive and damaging conduct at the hands
of Mr. Sotelo. Here is a brief summary of our clients’ allegations: [¶] . . . [¶]
       “After someone leaked my letter in the Cortez case to the media and Piolin
publicly denied the allegations and attack[ed] Mr. Cortez, this group of former co-
workers could take no more. Each knew the allegations raised by Mr. Cortez were true
because they witnessed the misconduct and were also subjected to the same injurious
abuse themselves. Moreover, each of these individuals was injured and sustained
damages themselves.
       “Given the highly sensitive nature of these allegations, I have instructed my clients
to keep this confidential. It was agreed that I would contact your office to determine if
Piolin has an interest in settling their claims.
       “You can contact me or my partner, John Taylor to discuss this matter. We both
have authority to speak on our clients’ behalf.”


                                             3
clients’ claims against Eddie ‘Piolin’ Sotelo for four million nine hundred thousand
dollars and zero cents ($4.9 million).”
       On August 23, 2013, Clayton e-mailed Spitz and advised, “because of statutory
deadlines, we will need to file complaints on behalf of our clients next week.”
Apparently, the statutory deadline for some of the staff employees’ claims fell on August
30, 2013.
       Spitz changed directions. On August 26, 2013, plaintiff filed a complaint naming
nine defendants4 alleging civil extortion and intentional infliction of emotional distress.
The nine named defendants consisted of the six former staff employees claiming abuse,
the two lawyers retained by the staff employees, and the two lawyers’ law firm. On
August 27, 2013, Clayton learned, Spitz had sent a copy of the complaint to the Los
Angeles Times, TMZ, as well as other media outlets. Some reported a story concerning
the lawsuit.
       On October 15, 2013, the staff employees filed a special motion to strike the
complaint pursuant to section 425.16, commonly referred to as an anti-SLAPP motion.
Concurrently, the attorneys sued by plaintiff filed their own separate anti-SLAPP
motion.5
       On November 18, 2013, plaintiff filed a motion for limited discovery pursuant to
section 425.16, subdivision (g). Among other items, plaintiff sought a Severance and
General Release Agreement, possibly executed by some of the staff employees when they
left Univision Radio. Spitz argued he needed these, if they existed, to carry his burden on
the second step. He reasoned the existence of the executed releases would tend to show
Clayton did not have grounds for believing a valid suit could be filed. Defendants
opposed the discovery motion. On December 18, 2013, the trial court denied plaintiff’s

4     The named defendants are Tomas Alejandro Fernandez, Samuel Heredia, Gerardo
Palencia, Domingo Rodrigo Ochoa, Sergio Vera, Bertha “Betty” Velasco, Richard R.
Clayton, John C. Taylor, and Taylor & Ring, LLP.

5    Clayton and Taylor were represented by the law firm Winget Spadafora &
Schwartzberg, LLP.

                                              4
discovery motion. In the order denying the request, the trial court ruled, “although
Plaintiff’s request for discovery is understandable, under the circumstances[,] Plaintiff
has not shown the good cause required by CCP 425.16(g).”
       On March 13, 2014, the trial court granted the defendants’ anti-SLAPP motions.
The trial court focused on the litigation privilege. On the first step of the anti-SLAPP
analysis, the trial court found “[d]efendants have made the required threshold showing
that the challenged causes of action arise from protected activity.” On the second step,
the trial court found plaintiff failed to carry his prima facie burden. In reaching this
result, the trial court ultimately concluded, “[a]t best, Plaintiff has adduced evidence that
Clayton believed that the claims of three of the seven Staffer Defendants (Ochoa, Vera,
and Velasco) were time-barred. . . . However, considering the nature of the claims of the
remaining four Staffer Defendants, the fact that two of the Staffer Defendants whose
claims were purportedly time-barred (Vera and Velasco) had gone public with their
claims before the communications by Clayton which are at issue took place . . . , and the
interrelated nature of all seven potential plaintiffs’ claims, the Court concludes that even
if Clayton believed that the claims of Ochoa, Vera, and Velasco were time-barred, that
did not nullify the application of the litigation privilege with respect to the
communications at issue.” Plaintiff filed a timely notice of appeal.


                                  Contentions On Appeal
       Plaintiff attacks the trial court’s ruling on both steps of the anti-SLAPP analysis.
In making his arguments, he separates the various staff employees into two categories:
(1) time-barred defendants, and (2) release-barred defendants.6 On the first step, plaintiff
argues the time-barred defendants and their lawyers did not make their demands in good
faith contemplation of filing a lawsuit. He further contends the time-barred defendants’
demands were not constitutionally protected because the demands constituted extortion as

6       Plaintiff claims Ochoa, Vera and Velasco were time-barred by the statute of
limitations. By process of elimination, the release-barred defendants would be
Fernandez, Heredia and Palencia.

                                               5
a matter of law. On the second step, plaintiff argues he presented sufficient evidence to
overcome the prima facie burden on his causes of action. Further, plaintiff claims the
litigation privilege does not change the result since he presented evidence negating the
application of the litigation privilege or at least raising factual questions regarding its
applicability. Finally, plaintiff contends the trial court prejudicially erred in denying his
request for discovery as the written release went to the heart of plaintiff’s ability to prove
his prima facie case.


                                       DISCUSSION
       The anti-SLAPP statute authorizes a two-step procedure for striking a cause of
action at the earlier stages of litigation when it is established that the cause of action was
filed to “chill” the defendant’s constitutional rights of free speech and or to petition the
government. (§ 425.16, subds. (a) & (b).) In the first step, the court determines whether
the moving defendant has shown that a cause of action arises from “protected activity,”
i.e., from an act in furtherance of the defendant’s constitutional right to petition or free
speech as defined in the anti-SLAPP statute. (§ 425.16, subds. (b)(1) & (e).) If the
defendant carries this burden, the court then undertakes a second step analysis in which it
examines the evidence to determine whether the plaintiff has demonstrated a probability
of prevailing on his cause of action on the merits. (§ 425.16. subd. (b)(1); see, e.g., Oasis
West Realty, LLC v. Goldman (2011) 51 Cal. 4th 811, 820 (Oasis West Realty).)
       The standard for reviewing an appeal from an order granting or denying a motion
to strike under section 425.16 is de novo. (Soukup v. Law Offices of Herbert Hafif (2006)
39 Cal. 4th 260, 269, fn. 3.) When considering the pleadings and supporting and
opposing declarations, we do not make credibility determinations or compare the weight
of the evidence. Instead, we accept the opposing party’s evidence as true and evaluate
the moving party’s evidence only to determine if it has defeated the opposing party’s
evidence as a matter of law. (Ibid.)




                                               6
I.     Litigation Privilege
       This case turns on the applicability of the litigation privilege and whether
Clayton’s various communications7 with Spitz fall within its protective walls. As a
general proposition, prelitigation communication receives protection from the litigation
privilege if the statement is made in connection with a proposed litigation that is
contemplated in good faith and under serious consideration. (Blanchard v. DIRECTV,
Inc. (2004) 123 Cal. App. 4th 903, 919 (Blanchard).) This is not a test for malice and is
not a variation of the “interest of justice” test. (Aronson v. Kinsella (1997)
58 Cal. App. 4th 254, 266.) Rather, it is “addressed to the requirement the statements
‘have some connection or logical relation to the action. [Citations.]’ ” (Ibid.) Thus, if
the statement is made with a good faith belief in a legally viable claim and in serious
contemplation of litigation, then the statement is sufficiently connected to litigation and
will be protected by the litigation privilege. (Ibid.) If it applies, the privilege is absolute.
(Rubin v. Green (1993) 4 Cal. 4th 1187, 1202-1203.)
       The litigation privilege in California finds its genesis in Civil Code section 47,
subdivision (b) which states: “A privileged publication or broadcast is one made:
[¶] . . . [¶] . . . In any . . . judicial proceeding . . . .” The litigation privilege has been
given expansive application by California courts. It applies to all torts other than
malicious prosecutions. (Silberg v. Anderson (1990) 50 Cal. 3d 205, 211-212 (Silberg).)
“[T]he privilege applies to any communication (1) made in judicial or quasi-judicial
proceedings; (2) by litigants or other participants authorized by law; (3) to achieve the
objects of the litigation; and (4) that have some connection or logical relation to the
action. [Citations.]” (Id. at p. 212.)
       Silberg identified four policy reasons for the litigation privilege: (1) to afford
litigants and witnesses the “utmost freedom of access to the courts without fear of being
harassed . . . by derivative tort actions”; (2) to promote the effectiveness of judicial

7      Clayton’s communications with Spitz consisted of sending an initial letter
referenced in footnote 3, a subsequent demand letter, several e-mails, and two telephonic
conversations about settling the claim.

                                                 7
proceedings by encouraging open channels of communication and the presentation of
evidence in judicial proceedings; (3) to promote the effectiveness of judicial proceedings
by encouraging attorneys to zealously protect their clients’ interests; and (4) to enhance
finality of judgments by placing the burden on the litigants during trial to expose witness
bias and falsity of evidence, thus avoiding the “unending roundelay of litigation.”
(Silberg, supra, 50 Cal.3d at pp. 213-214.)
       A.     FIRST STEP
       The initial burden is on the defendants to show their conduct is protected under
section 425.16, subdivision (b)(1), here, the litigation privilege. Evidence submitted by
Clayton and Taylor shows: (1) six former coworkers who worked with plaintiff came to
their law office seeking advice; (2) they discussed plaintiff’s alleged misconduct similar
to those allegations made by an existing client (Cortez); and (3) Clayton contacted Spitz
to determine whether plaintiff was interested in settlement discussions for the six former
coworkers before filing suit. For the reasons discussed below, we conclude defendants
met their burden of showing Clayton’s various communications with Spitz were
protected by the litigation privilege.
              1.      Time-Barred Defendants and Attorneys: No Good Faith
       Plaintiff contends the time-barred defendants (Ochoa, Vera and Velasco) and the
attorney defendants (Clayton, Taylor, and the firm, Taylor & Ring, LLP) did not make
their demands in good faith contemplation of filing suit. According to the plaintiff, this is
so because “[t]hree of the ex-employees’ claims were indisputably time-barred:
Domingo Ochoa was terminated from Univision in 2007; Sergio Vera was terminated in
2008; and Bertha Velasco was terminated in 2010.” Citing Action Apartment Assn., Inc.
v. City of Santa Monica (2007) 41 Cal. 4th 1232, 1256, he argues, “[w]hile good-faith
settlement demands fall within the ambit of protected ‘petitioning activity,’ the anti-
SLAPP statute does not protect purported settlement communications where there is no
good-faith contemplation of litigation.”
       Plaintiff relies on Bailey v. Brewer (2011) 197 Cal. App. 4th 781 (Bailey) in support
of his position. Bailey concerned the doctrine of res judicata. There, a plaintiff filed suit

                                              8
for intentional interference with contractual relationship, among other claims, based on a
cease-and-desist letter sent by a defendant to a third party. Defendant filed an anti-
SLAPP motion claiming his conduct was covered by the litigation privilege. The trial
court denied the motion. Bailey affirmed the trial court’s finding. In reaching this result,
Bailey relied on the following: “the question whether [defendant is] barred from filing
the proposed lawsuit against respondent under the doctrine of res judicata is a preliminary
decision based upon undisputed evidence in the record,” and “[a] small claims plaintiff is
collaterally estopped from relitigating the same issue in superior court where the record is
sufficiently clear to determine that the issue was litigated and decided against plaintiff in
the small claims action.” (Id. at pp. 790-791.) Bailey reviewed the evidence and
concluded the defendant’s dispute was previously litigated and resolved against him
through a small claims decision. As such, Bailey held the defendant’s statements of
intent to litigate were not contemplated in good faith. (Id. at p. 793.) In analyzing the
public policy behind the litigation privilege, Bailey reasoned, “[t]he right to petition, . . .
is not implicated where a party already has exercised that right, has lost on the merits, and
is seeking to relitigate the same action. [Citation.]” (Ibid.)
       Bailey is distinguishable for several reasons. First, the doctrine of res judicata and
the statute of limitations serve different policy goals. Statutes of limitations “promote[s]
justice by preventing surprises through the revival of claims that have been allowed to
slumber until evidence has been lost, memories have faded, and witnesses have
disappeared.” (Cutujian v. Benedict Hills Estates Assn. (1996) 41 Cal. App. 4th 1379,
1387, citing Telegraphers v. R.Y. Express Agency (1944) 321 U.S. 342, 348-349; accord,
Wood v. Elling Corp. (1977) 20 Cal. 3d 353, 362.) It “also serve[s] many other salutary
purposes . . . including protecting settled expectations; giving stability to transactions;
promoting the value of diligence; encouraging the prompt enforcement of substantive
law; avoiding the retrospective application of contemporary standards; and reducing the
volume of litigation. [Citations.]” (Marin Healthcare Dist. v. Sutter Health (2002)
103 Cal. App. 4th 861, 872.) Contrarily, the policy underlying res judicata “ ‘is based
upon the sound public policy of limiting litigation by preventing a party who has had one

                                               9
fair trial on an issue from again drawing it into controversy.’ [Citation.]” (Hollywood
Circle, Inc. v. Dept. of Alcoholic Beverage Control (1961) 55 Cal. 2d 728, 731-732.) In
the case of res judicata, as Bailey aptly reasoned, the policy of promoting freedom of
access to the courts, an important policy behind the litigation privilege, is not served by
one who has already exercised that very access. On the other hand, no policy
considerations behind the statute of limitations directly contradicts any of the policy
reasons that support the litigation privilege.
       Ultimately of course, the critical question is whether or not the individuals who
claim the litigation privilege, both attorney and nonattorney, contemplated litigation in
good faith. On this, the two doctrines present a starkly different picture. For those in the
res judicata category, both an attorney as well as a nonattorney with knowledge their case
has already run its course through the judicial process knows finality shuts their door to
further access. For those in the statute of limitation category, on the other hand, a
nonattorney individual may be completely unaware of how the statute of limitations
operates. To conclude as a matter of law such an individual lacks good faith is contrary
to common sense. Here, there is no evidence that Ochoa, Vera, or Velasco knew their
claims were barred by the statute of limitations and, as such, had no good faith in
pursuing their claims.
       We view attorneys differently. They are, or should be, aware of the statute of
limitations. We can envision attorneys engaging in prelitigation conduct on a time-barred
case without good faith. Here, however, given the set of unique facts presented, ours is
not that case. Evidence submitted by Clayton and Taylor shows they spoke with six of
plaintiff’s former coworkers about his alleged misconduct, claims similar to ones made
by Cortez that they were already pursuing with Univision Radio. While Clayton believed
further investigation was needed before an actual suit was filed, he contacted Spitz to
determine whether plaintiff was interested in a settlement before a suit was filed. To be
sure, this is not a case where Clayton was attempting to settle a claim of a single client
whose case he knew was stale under the statute of limitations. Clayton was representing
the interests of multiple clients simultaneously, some whose claims might have been

                                                 10
statutorily barred whereas others were not. As such, even if the statute of limitations
ultimately proved to be a bar for Ochoa, Vera and Velasco as plaintiff claims, it is far
from undisputed Clayton did not entertain good faith contemplation of filing suit.
Clayton indicated he was conducting further investigations into his respective clients’
claims. It is possible, at the conclusion of the investigation, Clayton might have
determined the statute of limitations was indeed a bar for some of the clients. However,
such a potential does not negate good faith as a matter of law.
              2.      Extortion as a Matter of Law
       Plaintiff contends the defendants’ actions constituted extortion as a matter of law.
Plaintiff cites Flatley v. Mauro (2006) 39 Cal. 4th 299 (Flatley), a California Supreme
Court decision which held the litigation privilege does not apply to petitioning activity
that is illegal as a matter of law. In Flatley, the high court determined the lawyer’s
conduct was extortion as a matter of law and not protected by California’s anti-SLAPP
statute. Since Flatley’s publication, appellate courts citing Flatley have been careful to
observe that the exception is narrow and applies only in undisputed cases of illegality.
(Finton Construction, Inc. v. Bidna & Keys, APLC (2015) 238 Cal. App. 4th 200, 210.)
       In Malin v. Singer (2013) 217 Cal. App. 4th 1283, the Court of Appeal explained,
“[t]he crime of extortion is defined as ‘ “the obtaining of property from another, with his
consent . . . induced by a wrongful use of force or fear . . . .” (Pen. Code, § 518.) Fear,
for purposes of extortion “may be induced by a threat, either: [¶] . . . [¶] . . . To accuse
the individual threatened . . . of any crime; or, . . . To expose, or impute to him . . .any
deformity, disgrace or crime[.]” (Pen. Code, § 519.) “Every person who, with intent to
extort any money or other property from another, sends or delivers to any person any
letter or other writing, whether subscribed or not, expressing or implying, or adapted to
imply, any threat such as is specified in Section 519, is punishable in the same manner as
if such money or property were actually obtained by means of such threat.” (Pen. Code,
§ 523.)’ [Citations.]” (Id. at p. 1294.)
       Plaintiff contends “[t]he present case falls under the Flatley exception: [t]he threat
to file time-barred complaints unless Mr. Sotelo paid $4.9 million constitutes extortion as

                                              11
a matter of law.” But this is not the ground on which Flatley found the attorney’s
conduct illegal as a matter of law. In Flatley, the court noted, “[a]t the core of [the
attorney’s] letter are threats to publicly accuse Flatley of rape and to report and publicly
accuse him of other unspecified violations of various laws unless he ‘settled’ by paying a
sum of money . . . .” (Flatley, supra, 39 Cal.4th at p. 329, italics added.) It is the
accusation of criminal conduct to governmental authorities unless payment was made that
the court found illegal as a matter of law. Mendoza v. Hamzeh (2013) 215 Cal. App. 4th
799 (Mendoza) is in accord. Mendoza noted, “[t]he threat to report a crime may
constitute extortion even if the victim did in fact commit a crime. The threat to report a
crime may in and of itself be legal. But when the threat to report a crime is coupled with
a demand for money, the threat becomes illegal, regardless of whether the victim in fact
owed the money demanded. [Citation.] ‘ “The law does not contemplate the use of
criminal process as a means of collecting a debt.” [Citations.]’ (Ibid.) ‘Attorneys are not
exempt from these principles in their professional conduct. Indeed, the Rules of
Professional Conduct specifically prohibit attorneys from “threaten[ing] to present
criminal, administration, or disciplinary charges to obtain an advantage in a civil
dispute.” (Rules of Prof. Conduct, rule 5-100(A).)’ [Citation.]” (Mendoza, at p. 805.)
In Mendoza, the defendant threatened to report plaintiff to the California Attorney
General, the Los Angeles County District Attorney, and the Internal Revenue Service
unless the plaintiff paid what defendant claimed was owed. (Mendoza, at p. 802.)
       Nothing close to Flatley or Mendoza occurred here. Indeed, the plaintiff does not
argue Clayton threatened to report him to any governmental authorities for criminal
conduct unless he paid what was claimed. Instead, he argues Clayton lacked good faith
when making the demand for a settlement. As noted in part II(A)(1) of this opinion, lack
of good faith was not indisputably shown. Further, here, there is not the indisputable
evidence of illegal extortion evident in Flatley and Mendoza to find the litigation
privilege does not apply. The evidence submitted to the trial court which we now review
shows that on August 16, 2013, Clayton sent a letter to Spitz to determine whether
plaintiff was interested in settlement discussions. The letter is unexceptional. It makes

                                              12
no threats, either express or implied, to report criminal conduct to any governmental
authority. The subsequent demand letter was made at the request of the plaintiff but
again contains no threat to report criminal conduct unless payment is made. The phone
conversations and e-mails likewise do not contain the requisite threat to report a crime
unless payment is made. This was a standard inquiry any lawyer would make before
filing suit. What makes this case different is plaintiff’s celebrity status and the damage
these allegations might do to that status. Certainly, there was leverage. However, that
leverage did not render Clayton’s conduct illegal as a matter of law. We conclude the
defendants met their burden of showing the litigation privilege applied.
       B.     SECOND STEP
       Under the second step of the section 425.16 analysis, plaintiff must demonstrate a
probability of prevailing on his claims of extortion and intentional infliction of emotional
distress. In order to meet this burden, plaintiff is required to both plead claims that are
legally sufficient, and to make a prima facie showing, by admissible evidence, of facts
that would merit a favorable judgment on those claims. (Wilson v. Parker, Covert &
Chidester (2002) 28 Cal. 4th 811, 821 (Wilson); Wilcox v. Superior Court (1994) 27
Cal. App. 4th 809, 823-824, 830; Evans v. Unkow (1995) 38 Cal. App. 4th 1490, 1497-
1498, [disapproving consideration of statements made on information and belief].)
Although the burden is on the plaintiff, the court must also consider evidence that the
defendant presents. (§ 425.16, subd. (b)(2).) However, this is not a weighing process in
terms of either credibility or persuasiveness. Rather, the defendant’s evidence is
considered to assess whether it defeats the plaintiff’s showing as a matter of law, such as
by establishing a defense or the absence of a necessary element. (Wilson, supra, at p.
821; Kashian v. Harriman (2002) 98 Cal. App. 4th 892, 906).
              1.     Affirmative Defense: Litigation Privilege
       The litigation privilege applies to all torts except malicious prosecution. (Silberg,
supra, 50 Cal.3d at pp. 211-212.) Here, the litigation privilege applies as an affirmative
defense to plaintiff’s claims of civil extortion and intentional infliction of emotional
distress. Plaintiff contends he presented evidence negating the application of the

                                             13
litigation privilege, or at least raising factual questions regarding its applicability. Citing
Edwards v. Centex Real Estate Corp. (1997) 53 Cal. App. 4th 15, 35, footnote 10, he
claims the question whether a communication relates to a party’s good faith intention to
file a lawsuit is a question of fact that cannot be resolved as a matter of law in an anti-
SLAPP motion unless the evidence is undisputed.
         This is not quite true. Blanchard, supra, 123 Cal. App. 4th 903, is instructive. The
question is not whether there is a perceived dispute of facts. Instead, the question is
whether the defendant’s evidence defeats, as a matter of law, the plaintiff’s contested
facts.
         In Blanchard, DIRECTV sent demand letters to the plaintiffs requesting that they
stop using devices to pirate DIRECTV’s signals. The letter indicated pirating signals was
theft and a violation of federal law. The letter provided the recipient with an opportunity
to resolve the issue by settlement before a suit was filed. (Blanchard, supra,
123 Cal.App.4th at pp. 909-910.) Plaintiffs filed a suit for civil extortion. DIRECTV
filed a special motion to strike the complaint under section 425.16 and asserted the
litigation privilege. (Id. at p. 911.) Plaintiffs opposed the motion and contended the
litigation privilege did not apply because: “(1) not all of the devices are used for illegal
purposes; (2) the records that DIRECTV seized did not indicate how the devices would
be used; (3) many demand letters were sent after the statute of limitations had run; and
(4) the only judgments DIRECTV had obtained so far in their federal litigation on the
demand letters across the United States were default judgments. (Italics added.)” (Ibid.)
Plaintiffs argued they had presented sufficient evidence for a trier of fact to determine
whether the litigation privilege applied to the case. (Id. at p. 919.)
         In sharp focus, Blanchard noted, “the trial court must consider facts so as to make
a determination whether plaintiffs can establish a prima facie probability of prevailing
on their claims. [Citations.] Thus, while the court does not weigh evidence, it must
determine whether plaintiffs have demonstrated evidence which, if credited, would justify
their prevailing at trial. The court also considers DIRECTV’s evidence to determine if it
has defeated that submitted by plaintiff as a matter of law. [Citation.] Here, defendant

                                              14
has demonstrated that it sent the demand letters, citing statutory authority [citations]; and
it has filed lawsuits against thousands of defendants so far. Thus, DIRECTV
demonstrated a logical relationship between its demand letters and the lawsuits. At best
plaintiffs have demonstrated a dispute about the applicability of the privilege, whereas
DIRECTV has defeated plaintiffs’ evidence. Because plaintiffs cannot show prima facie
their probability of prevailing on the merits, as a matter of law, the trial court properly
concluded that the litigation privilege applied. [Citation.]” (Blanchard, supra,
123 Cal.App.4th at p. 921, original italics.)
       In the instant case, the trial court cited Blanchard and conducted the same
analysis. In so doing, the trial court concluded the defendants’ evidence defeated that of
the plaintiff as a matter of law. The trial court noted, “At best, Plaintiff has adduced
evidence that Clayton believed that the claims of three of the seven Staffer Defendants
(Ochao, Vera, and Velasco) were time-barred. . . . However, considering the nature of
the claims of the remaining four Staffer Defendants, the fact that two of the Staffer
Defendants whose claims were purportedly time-barred (Vera and Velasco) had gone
public with their claims before the communications by Clayton which are at issue took
place . . . , and the interrelated nature of all seven potential plaintiffs’ claims, the Court
concludes that even if Clayton believed that the claims of Ochoa, Vera, and Velasco were
time-barred, that did not nullify the application of the litigation privilege with respect to
the communications at issue.” The trial court did not err.
       Plaintiff would have us parse between what he calls time-barred and release-
barred defendants when looking at this question. This is a stilted view of what actually
occurred and does not take into account the plain and obvious reason Clayton contacted
Spitz with urgency—the need to file a lawsuit before the statute of limitations expired on
some of the claims. The Los Angeles Times article ran on July 23, 2013. This triggered
the six former employees to seek out Clayton in early August 2013. After assessing their
claims, Clayton moved expeditiously with the filing of a complaint in mind. Additional
investigations were ongoing on the actual suit to be filed. The deadline was real. All of
this clearly shows the communication that took place between Clayton and Spitz was

                                                15
logically related to litigation—the need to file a complaint by August 30, 2013. This
glaring fact defeats plaintiff’s evidence.
        Plaintiff’s evidence has failed to demonstrate prima facie that he could overcome
the litigation privilege. Just as Blanchard noted, at best, plaintiff has demonstrated a
dispute about the applicability of the privilege, but defendants have defeated the
plaintiff’s evidence. Our research has not disclosed any case which equates good faith
with likelihood of winning the case. The mere fact that a case may be defeated by a
statutory bar, or by evidence that the person sued is immune from suit by a validly
executed release, does not mean no good faith existed at the time suit was contemplated.
The trial court was correct to grant the motion.
               2.     Denial of Motion for Discovery
        Plaintiff contends the trial court erred by denying his motion for discovery because
the release agreement, if it existed, went to the heart of his ability to prove a prima facie
case.
        When a special motion to strike is filed under section 425.16, discovery is stayed
in order to minimize the hassle and the costs inherent in complying with discovery
requests until the motion is decided. Section 425.16, subdivision (g) states, “All
discovery proceedings in the action shall be stayed upon the filing of a notice of motion
made pursuant to this section. . . . The court, on noticed motion and for good cause
shown, may order that specified discovery be conducted notwithstanding this
subdivision.” “We review for abuse of discretion the trial court’s decision as to whether
a plaintiff has complied with the requirements of section 425.16, subdivision (g) to merit
discovery prior to a hearing on the motion to strike. [Citations.]” (Tuchscher
Development Enterprises, Inc. v. San Diego Unified Port Dist. (2003) 106 Cal. App. 4th
1219, 1247.) The trial judge’s application of discretion in discovery matters is presumed
correct, and the complaining party must show how and why the court’s action constitutes
an abuse of discretion in light of the particular circumstances involved. (Obregon v.
Superior Court (1998) 67 Cal. App. 4th 424, 434.)



                                              16
       In ruling on this request, the trial court stated, “ ‘[d]iscovery may not be obtained
merely to “test” the opponent’s declarations.’ [¶] . . . [¶] . . . the Court concludes that,
although Plaintiff’s request for discovery is understandable, under the circumstances
Plaintiff has not shown the good cause required by CCP 425.16(g).” As we previously
discussed, in this particular case, the existence of the signed releases would not have
negated good faith to pursue litigation. For this reason, we conclude the trial court did
not abuse its discretion in denying this request.


                                      DISPOSITION
       The trial court’s order granting the special motion to strike pursuant to
section 425.16 is affirmed. Defendants to recover their costs on appeal.




                                                    OHTA, J.*
       WE CONCUR:




              FLIER, Acting P. J.




              GRIMES, J.




        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             17